DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 29th, 2022 has been entered. Claims 1, 3-9, 11-15 and 17-22 are pending. Claims 1, 3-4, 9 and 12 have been amended, claims 2, 10 and 16 have been canceled and claims 21-22 have been added by the Applicant. Applicant’s amendments have overcome the claim objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jinggao Li on June 9th, 2022.
The application has been amended as follows: 
Claim 1, line 19, “a moving contact” has been changed to -the moving contact-.
Claim 1, line 36, “a moving trajectory” has been changed to -the moving trajectory-.
Claim 8 has been canceled.
Claim 9, line 12, “a moving contact” has been changed to -the moving contact-.
Claim 9, line 20, “a moving contact” has been changed to -the moving contact-.
Claim 9, line 37, “a moving trajectory” has been changed to -the moving trajectory-.
Claims 17-20 have been canceled.
Allowable Subject Matter
Claims 1, 3-7, 9, 11-15 and 21-22 are allowed.
Applicant's amendments and arguments filed April 29th, 2022 have been fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the prior art fails to teach or show, alone or in combination, the claimed arc-extinguishing device, comprising an arc-extinguishing chamber having a first gas-evolving hood comprises a first wrapping surface and a first protrusion disposed at a front edge of the first wrapping surface, a second gas-evolving hood comprises a second wrapping surface and a second protrusion disposed at a front edge of the second wrapping surface, the first protrusion and the second protrusion form a necking structure for a front end of a moving contact, the necking structure is configured for enhanced gathering of electric arcs, and a shape of the necking structure is consistent with a moving trajectory of the front end of the moving contact.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833